     Case 1:19-cv-00967-RSK ECF No. 16, PageID.665 Filed 03/16/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



RICKY LAWRENCE SANDUSKY,

               Plaintiff,

v.                                                           Case No. 1:19-cv-967

                                                             Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his application for disability insurance benefits (DIB).

               Plaintiff filed an application for DIB on November 9, 2015, alleging that his

disability began on that date.     PageID.42. This was plaintiff’s second application; he had

previously filed an application for DIB in 2013, which was denied in an Administrative Law

Judge’s (ALJ’s) decision on October 5, 2015. Id. Plaintiff identified his disabling conditions as:

panic disorder with agoraphobia; major depressive disorder; generalized anxiety disorder; and

impaired intellectual functioning. PageID.296. Prior to applying for DIB, plaintiff completed the

12th grade and had past employment as a polishing machine operator. PageID.52-53, 297. An

ALJ reviewed plaintiff’s application de novo and entered a written decision denying benefits on

December 31, 2018. PageID.42-54. This decision, which was later approved by the Appeals




                                                 1
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.666 Filed 03/16/21 Page 2 of 10




Council, has become the final decision of the Commissioner and is now before the Court for

review.

               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period



                                                 2
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.667 Filed 03/16/21 Page 3 of 10




of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s application for DIB failed at the fourth step of the evaluation. At the

first step, the ALJ found that plaintiff had not engaged in substantial gainful activity since his

alleged onset date of November 9, 2015, through his date last insured of December 31, 2016.

                                                 3
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.668 Filed 03/16/21 Page 4 of 10




PageID.44. At the second step, the ALJ found that through the date last insured, plaintiff had

severe impairments of an anxiety disorder, panic disorder without agoraphobia, and depression.

Id. At the third step, the ALJ found that through the date last insured, plaintiff did not have an

impairment or combination of impairments that met or equaled the requirements of the Listing of

Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.45.

               The ALJ decided at the fourth step that:

                After careful consideration of the entire record, I find that, through the date
       last insured, the claimant had the residual functional capacity to perform a full range
       of work at all exertional levels but with the following non-exertional limitations:
       he must have no interaction with the public. He may have only occasional
       interaction with supervisors and co-workers. He is able to understand, remember,
       and perform simple tasks. He is able to make simple work-related decisions and
       adapt to routine changes in the workplace.

PageID.47.

               The ALJ also found that through the date last insured, plaintiff was capable of

performing his past relevant work as a polishing machine operator, as generally performed and as

actually performed by him. PageID.52. This work did not require the performance of work-related

activities precluded by the plaintiff’s residual functional capacity (RFC). Id. Accordingly, the

ALJ determined that plaintiff was not under a disability, as defined in the Social Security Act,

from November 9, 2015 (the alleged onset date) through December 31, 2016 (the date last insured).

PageID.53.

               III.   DISCUSSION

               Plaintiff raised two statements of errors.

               A.      The ALJ committed reversible error by failing to give a
               fresh look to Plaintiff’s new application for benefits and by
               failing to find that Plaintiff’s impairments had not significantly
               worsened since the previous ALJ decision.




                                                  4
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.669 Filed 03/16/21 Page 5 of 10




               Plaintiff contends that the ALJ failed to comply with the requirements of Earley v.

Commissioner of Social Security, 893 F.3d 929 (6th Cir. 2018) because the ALJ began step four

with the premise that that she was bound by the October 5, 2015 RFC. In this regard, the ALJ

stated that,

               The prior finding concerning the claimant’s residual functional capacity or
        other finding required under the applicable sequential evaluation process for
        determining disability is binding absent evidence of an improvement or change in
        condition since the prior hearing (Acquiescence Ruling 98-4(6)).

PageID.48 (emphasis added). The referenced Acquiescence Ruling (AR) 98-4(6) addressed the

Sixth Circuit’s decision in Drummond v. Commissioner of Social Security, 126 F.3d 837 (6th Cir.

1997), and provides in pertinent part,

                When adjudicating a subsequent disability claim with an unadjudicated
        period arising under the same title of the Act as the prior claim, adjudicators must
        adopt such a finding from the final decision by an ALJ or the Appeals Council on
        the prior claim in determining whether the claimant is disabled with respect to the
        unadjudicated period unless there is new and material evidence relating to such a
        finding or there has been a change in the law, regulations or rulings affecting the
        finding or the method for arriving at the finding.

AR 98-6(4) (footnotes omitted) (emphasis added).

               The ALJ reviewed plaintiff’s medical history relevant to his present claim (i.e.,

November 9, 2015 through December 31, 2016). PageID.44, 48-49. Then, the ALJ stated that,

                I have considered this matter in accordance with Acquiescence Ruling 98-
        4(6). The claimant filed a prior application and was found not disabled pursuant to
        an Administrative Law Judge decision issued on October 5, 2015 (Ex. B1A). In
        the prior decision, I found the claimant had the residual functional capacity to
        perform a full range of work at all exertional levels but with the following non-
        exertional limitations: he must have no interaction with the public. He may have
        only occasional interaction with supervisors and co-workers. He is able to
        understand, remember, and perform simple tasks. He is able to make simple work-
        related decisions and adapt to routine changes in the workplace (Ex. BlA/10).
        Although the claimant presented new evidence concerning his impairments, that
        evidence is not material in that the limitations necessary to accommodate the
        claimant’s impairments need not be changed. Therefore, I have adopted the residual
        functional capacity articulated in the prior decision from October 5, 2015.

                                                 5
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.670 Filed 03/16/21 Page 6 of 10




PageID.49.

               In Earley, 893 F.3d 929, the Sixth Circuit reversed the decision of an ALJ who gave

an overly expansive construction to Drummond:

        [The claimant] Earley applied for benefits in 2010. In 2012, Judge Redmond
        marched through the five-step analysis, found her capable of light work, and
        decided she was not disabled because a sufficient number of light-work jobs were
        available to her.

               In 2012, Earley filed a new application for benefits, seeking benefits for a
        new period, namely from May 16, 2012 forward. Judge Redmond reviewed her
        case again. Instead of asking whether the evidence supported Earley’s new
        application, Judge Redmond thought he was precluded by the first ruling. In his
        view, he was “bound by the findings of [the] previous Administrative Law Judge”
        because Sixth Circuit case law gave those findings “preclusive effect.” A.R. at 22.

                That is not how it works. An individual may file a second application—for
        a new period of time—for all manner of reasons and obtain independent review of
        it so long as the claimant presents evidence of a change in condition or satisfies a
        new regulatory threshold.

Earley, 893 F.3d at 932. In this regard, the court recognized that,

        [A]n applicant remains free to bring a second application that introduces no new
        evidence or very little new evidence after a failed application. But she should not
        have high expectations about success if the second filing mimics the first one and
        the individual has not reached any new age (or other) threshold to obtain benefits.
        What’s past likely will be precedent in that setting—as indeed it should be in a
        system designed to apply the law consistently to similarly situated individuals.

Id. at 933-34. In addition, the court observed that,

        Fresh review is not blind review. A later administrative law judge may consider
        what an earlier judge did if for no other reason than to strive for consistent decision
        making.

Id. at 934.

               The question for the Court is whether the ALJ provided an “independent” or “fresh”

review of plaintiff’s claim. Based on the record, the Court concludes that the ALJ did not. Here,

the ALJ stated that she was bound to adopt plaintiff’s RFC as determined on October 5, 2015

                                                  6
    Case 1:19-cv-00967-RSK ECF No. 16, PageID.671 Filed 03/16/21 Page 7 of 10




“absent evidence of an improvement or change in condition since the prior hearing.” PageID.48.

Ultimately, the ALJ adopted the RFC established on October 5, 2015. PageID.49. Contrary to

Earley, the ALJ did not take an independent or fresh review of plaintiff’s new claim based upon

his medical condition commencing on November 9, 2015, and then consider the previous RFC “to

strive for consistent decision making”, See Earley, 893 F.3d at 933-34. Accordingly, plaintiff’s

requested relief will be granted. This matter will be reversed and remanded pursuant to sentence

four of 42 U.S.C. § 405(g). On remand, the Commissioner should re-evaluate plaintiff’s RFC

during the relevant time period.

                  B.     The ALJ committed reversible error by failing to follow
                  the applicable treating physician rule.

                  Plaintiff contends that the ALJ failed to properly evaluate the opinions of his

treating psychologist, Eric Sauer, Ph.D., and treating psychiatrist, Denise Gribbin, M.D., both of

whom were unanimous in their opinions that plaintiff could not perform substantial gainful

activity.1 Under the treating physician rule,2 a treating physician’s medical opinions and diagnoses

are entitled to great weight in evaluating plaintiff’s alleged disability. Buxton v. Halter, 246 F.3d

762, 773 (6th Cir. 2001). Under the regulations, a treating source’s opinion on the nature and

severity of a claimant’s impairment must be given controlling weight if the Commissioner finds

that: (1) the opinion is well-supported by medically acceptable clinical and laboratory diagnostic

techniques; and (2) the opinion is not inconsistent with the other substantial evidence in the case

record. See Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20

C.F.R. § 404.1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting the


1
  The Court notes that plaintiff’s argument refers to the “treating psychologist” and “treating psychiatrist” mentioned
in the statement of facts. Plaintiff’s Brief (ECF No. 13, PageID.634).
2
 Because plaintiff filed his claim before March 27, 2017, the “treating physician rule” applies to the ALJ’s decision.
See 20 C.F.R. § 404.1527.

                                                          7
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.672 Filed 03/16/21 Page 8 of 10




opinion of a treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541, 545

(6th Cir. 2004); 20 C.F.R. § 404.1527(c)(2) (“[w]e will always give good reasons in our notice of

determination or decision for the weight we give your treating source’s opinion”).

               1.     Dr. Sauer

               The ALJ addressed Dr. Sauer’s opinion as follows:

               The opinions of the claimant’s therapist, Eric Sauer, Ph.D., are given partial
       weight, but not great or controlling weight. Between October 13, 2015, and October
       25, 2016, Dr. Sauer articulated several opinions concerning the claimant's
       functional impairments (Ex. B3F and B6F). Dr. Sauer opined that the claimant had
       functional impairments concerning finances, family, interpersonal relationships,
       and physical health (Id.). In June 2018, Dr. Sauer also completed a medical source
       statement indicating that the claimant’s limitations existed since June 2013 (Ex.
       B12F). He specifically opined that the claimant had extreme limitations in the
       following areas of functioning: relating to co-workers; dealing with the public;
       interacting with supervisors; dealing with work stresses; maintaining attention
       and/or concentration; behaving in an emotionally stable manner; working in
       coordination with or proximity to others without being distracted by them; getting
       along with co-workers or peers without distracting them or exhibiting behavioral
       extremes; and completing a normal workday and workweek without interruptions
       from psychologically based symptoms and performing at a consistent pace without
       an unreasonable number and length of rest periods (Id.). Furthermore, Dr. Sauer
       opined that the claimant had marked limitations in maintaining social functioning
       (Id.). Moreover, Dr. Sauer opined that the claimant had moderate limitations in
       performing activities of daily living; maintaining concentration, persistence, or
       pace; and performing activities within a schedule, maintaining regular attendance,
       and being punctual within customary allowances (Id.). Lastly, Dr. Sauer
       documented that the claimant had either no limitations or mild limitations regarding
       simple job instructions (Id.).

               Dr. Sauer's opinions merit partial weight because the moderate limitations
       in concentration, persistence, and maintenance of pace along with mild limitations
       in performing simple tasks were supported by the claimant’s intelligence test results
       (Ex. B1F/4) and mental status examination findings (Ex. B3F/1-2, 4-12, and 14-
       18). However, Dr. Sauer’s opinions are given less weight because many of the
       opinions provided were vague. For instance, the opinions consisted largely of check
       marks without an accompanying explanation of why the claimant experienced a
       functional limitation in a particular area. The examiner also did not articulate the
       extent of the functional impairment alleged in Exhibits B3F and B6F. In addition,
       Dr. Sauer's opinions are given less weight due to inconsistencies with the record
       and internal inconsistencies. For instance, the social limitations given were
       inconsistent with the prior decision and the medical evidence of record.

                                                 8
  Case 1:19-cv-00967-RSK ECF No. 16, PageID.673 Filed 03/16/21 Page 9 of 10




       Furthermore, Dr. Sauer simultaneously opined that the claimant had extreme
       limitations in attention and concentration but also only moderate limitations in
       maintaining concentration, persistence, or pace, which are inconsistent statements.
       Dr. Sauer simultaneously opined that the claimant had extreme limitations in
       completing a normal workday without interruptions from psychological symptoms
       but also opined that the claimant had only moderate limitations in performing
       activities within a schedule and extreme limitations on dealing with the public,
       which is again, inconsistent. Therefore, Dr. Sauer's opinions are given partial
       weight but not controlling or great weight.

PageID.51-52. The Court concludes that the ALJ gave good reasons for assigning partial weight

to Dr. Sauer’s opinions. Accordingly, this claim of error is denied.

               2.     Dr. Gribbin

               The ALJ addressed Dr. Gribbin’s opinion as follows:

               The opinions of psychological consultants, Denise Gribbin, M.D., and
       Susanne Boyd, P.A., are given little weight. On October 31, 2016, and November
       2, 2016, Dr. Gribbin and Ms. Boyd completed a medical source statement on behalf
       of the claimant (Ex. B4F). They opined that the claimant had extreme limitations
       in the following areas of functioning: dealing with the public; dealing with work
       stresses; behaving in an emotionally stable manner; relating predictably in social
       situations; working in coordination with or proximity to others without being
       distracted by them; and being able to complete a normal workday and workweek
       without interruptions from psychologically based symptoms and to perform at a
       consistent pace without an unreasonable number and length of rest periods (Id. at
       1-2). Furthermore, they opined that the claimant had marked limitations in the
       following areas of functioning: relating to co-workers; interacting with supervisors;
       following detailed instructions; getting along with co-workers or peers without
       distracting them or exhibiting behavioral extremes; maintaining social functioning;
       and maintaining concentration, persistence, or pace (Id.). In addition, they opined
       that the claimant had moderate limitations maintaining attention and/or
       concentration (Id. at 1). Finally, they opined that the claimant had either no
       limitation or a mild limitation in the following areas of functioning: functioning
       independently; following simple job instructions; and performing activities of daily
       living (Id. at 1-2).

               Their opinions are given little weight as they are inconsistent with the record
       and are internally inconsistent. I note Dr. Gribbin stated that she did not evaluate
       the claimant but rather discussed the claimant’s condition with Ms. Boyd (Id. at 3).
       Ms. Boyd was not an acceptable medical source. The opinions provided were
       internally inconsistent. For instance, they simultaneously opined that the claimant
       had moderate limitations maintaining attention and/or concentration and extreme
       limitations in the ability to complete a normal workday and workweek without

                                                 9
 Case 1:19-cv-00967-RSK ECF No. 16, PageID.674 Filed 03/16/21 Page 10 of 10




       interruptions from psychologically based symptoms and to perform at a consistent
       pace without an unreasonable number and length of rest periods (Id. at 1-2).
       Furthermore, they also simultaneously opined that the claimant had marked
       limitations maintaining concentration, persistence, or pace (Id. at 2).

              In addition, the opinions provided were inconsistent with the medical
       evidence of record. For example, during the period in question, the claimant’s
       mental status examinations produced predominantly stable findings (Ex. B3F/1-2,
       4-12, and 14-15). In fact, on several occasions during the relevant time period, the
       claimant demonstrated improvement in mental health (Id. at 13 and 16-18).
       Therefore, the opinions of Dr. Gribbin and Ms. Boyd are given little weight.

PageID.51.

               As an initial matter, the ALJ referred to Dr. Gribbin as a “psychological consultant”

rather than a treating psychiatrist. However, despite this designation, the ALJ evaluated Dr.

Gribbin as a treating physician and referred to the medical evidence of record. On balance, it

appears that the ALJ gave good reasons for assigning little weight to the doctor’s opinion.

Accordingly, plaintiff’s claim of error will be denied.

               IV.     CONCLUSION

               Accordingly,    the   Commissioner’s       decision   will   be   REVERSED       and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate plaintiff’s RFC during the relevant time period. A judgment consistent with

this opinion will be issued forthwith.



Dated: March 16, 2021                                 /s/ Ray Kent
                                                      RAY KENT
                                                      United States Magistrate Judge




                                                10
